            Case 1:19-cr-00566-LTS Document 64 Filed 08/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 19 CR 566-LTS

RICARDO FABIAN,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 A hearing is scheduled to take place in the above captioned case on August 14,

2020, at 10:30 a.m. To access the call, participants must dial 888-363-4734, enter the access

code 1527005, and the security code 1333. During the call, participants are directed to observe

the following rules:

                 1.       Use a landline whenever possible.

                 2.       Use a handset rather than a speakerphone.

                 3.       All callers to the line must identify themselves if asked to do so.

                 4.       Identify yourself each time you speak.

                 5.       Mute when you are not speaking to eliminate background noise.

                 6.       Spell proper names.

                 Persons granted remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media




FABIAN ORD SCHD AUG 14 TELECONF.DOCX                       VERSION AUGUST 10, 2020                 1
          Case 1:19-cr-00566-LTS Document 64 Filed 08/10/20 Page 2 of 2




credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the court.

       SO ORDERED.

Dated: New York, New York
       August 10, 2020

                                                               /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




FABIAN ORD SCHD AUG 14 TELECONF.DOCX               VERSION AUGUST 10, 2020                           2
